ICJ_116_ArmedActivities_COD_UGA_2020-10-12_ORD_01_NA_00_EN.txt.                                  INTERNATIONAL COURT OF JUSTICE


                                  REPORTS OF JUDGMENTS,
                               ADVISORY OPINIONS AND ORDERS


                                ARMED ACTIVITIES
                         ON THE TERRITORY OF THE CONGO
                        (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


                                  ORDER OF 12 OCTOBER 2020




                                        2020
                                 COUR INTERNATIONALE DE JUSTICE


                                    RECUEIL DES ARRÊTS,
                             AVIS CONSULTATIFS ET ORDONNANCES


                                 ACTIVITÉS ARMÉES
                            SUR LE TERRITOIRE DU CONGO
                       (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


                               ORDONNANCE DU 12 OCTOBRE 2020




2 CIJ1194_Ord.indb 1                                                   13/08/21 12:35

                                             Official citation :
                              Armed Activities on the Territory of the Congo
                             (Democratic Republic of the Congo v. Uganda),
                           Order of 12 October 2020, I.C.J. Reports 2020, p. 295




                                          Mode officiel de citation :
                                Activités armées sur le territoire du Congo
                             (République démocratique du Congo c. Ouganda),
                         ordonnance du 12 octobre 2020, C.I.J. Recueil 2020, p. 295




                                                                              1194
                                                               Sales number
                 ISSN 0074-4441                                No de vente:
                 ISBN 978-92-1-003855-3




2 CIJ1194_Ord.indb 2                                                                  13/08/21 12:35

                                                         12 OCTOBER 2020

                                                              ORDER




                                     ARMED ACTIVITIES
                              ON THE TERRITORY OF THE CONGO
                       (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                    ACTIVITÉS ARMÉES
                               SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                                        12 OCTOBRE 2020

                                                         ORDONNANCE




2 CIJ1194_Ord.indb 3                                                       13/08/21 12:35

                    295




                                    INTERNATIONAL COURT OF JUSTICE
                                                     YEAR 2020
        2020
     12 October                                    12 October 2020
     General List
      No. 116
                                    ARMED ACTIVITIES
                             ON THE TERRITORY OF THE CONGO
                          (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                                      ORDER


                    Present: President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                              Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                              Bhandari, Robinson, Crawford, Gevorgian, Salam,
                              Iwasawa; Judge ad hoc Daudet; Registrar Gautier.



                         The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Articles 48 and 50 of the Statute of the Court and
                    Article 67 of its Rules,
                       Having regard to the Judgment dated 19 December 2005, by which the
                    Court found, on the one hand, that the Republic of Uganda (hereinafter
                    “Uganda”) is under obligation to make reparation to the Democratic
                    Republic of the Congo (hereinafter “the DRC”) for the injury caused by
                    Uganda’s violation of the principle of non-use of force in international
                    relations and the principle of non-intervention, of obligations incumbent
                    upon it under international human rights law and international humani-
                    tarian law, and of other obligations incumbent upon it under interna-
                    tional law, and, on the other hand, that the DRC is under obligation to
                    make reparation to Uganda for the injury caused by the DRC’s violation
                    of obligations incumbent upon it under the 1961 Vienna Convention on
                    Diplomatic Relations,

                    4




2 CIJ1194_Ord.indb 194                                                                          13/08/21 12:35

                    296 	              armed activities (order 12 X 20)

                       Having regard to the decision of the Court, set forth in the said Judg-
                    ment, to settle, failing agreement thereon between the Parties, the ques-
                    tion of reparation due to each of them, and to reserve for that purpose
                    the subsequent procedure in the case,
                       Having regard to the document submitted to the Court by the DRC,
                    dated 8 May 2015 and entitled “New Application to the International
                    Court of Justice”, requesting the Court “to reopen the proceedings that it
                    suspended in the case, in order to determine the amount of reparation
                    owed by Uganda to the Democratic Republic of the Congo, on the basis
                    of the evidence already transmitted to Uganda and which will be made
                    available to the Court”,
                       Having regard to the Order of 8 September 2020, by which the Court
                    decided, after hearing the Parties in accordance with Article 67, para-
                    graph 1, of its Rules, that an expert opinion would be obtained, pursuant
                    to Articles 48 and 50 of its Statute, regarding three heads of damage
                    alleged by the DRC, namely, first, the loss of human life (in particular,
                    the global estimate of the lives lost among the civilian population due to
                    the armed conflict on the territory of the DRC and the scale of compensa-
                    tion due); secondly, the loss of natural resources (in particular, the
                    approximate quantity of natural resources unlawfully exploited during
                    the occupation by Ugandan armed forces of the district of Ituri, and the
                    valuation of the damage suffered, as well as the approximate quantity and
                    valuation of natural resources plundered and exploited by Ugandan
                    armed forces elsewhere in the DRC); and, thirdly, property damage (in
                    particular, the approximate number and type of properties damaged or
                    destroyed by Ugandan armed forces),

                      Having regard to the fact that in the said Order, the Court decided that
                    this expert opinion would be “entrusted to four independent experts
                    appointed by Order of the Court after hearing the Parties”;
                      Whereas, by letters dated 10 September 2020, the Registrar informed
                    the Parties of the Court’s decision and of the fact that the Court had
                    identified four potential experts to carry out the expert mission, namely,
                    in alphabetical order, Ms Debarati Guha-Sapir, Mr. Michael Nest,
                    Mr. Geoffrey Senogles and Mr. Henrik Urdal, whose curricula vitae were
                    appended to the said letters; and whereas the Parties were invited to com-
                    municate to the Court any observations they might wish to make on the
                    choice of experts by Friday 18 September 2020, at the latest;
                      Whereas, by a letter dated 17 September 2020, the DRC stated that it
                    had no objection to the four experts proposed by the Court;

                      Whereas, by a letter dated 18 September 2020, Uganda, inter alia, asked
                    the Court to extend the time‑limit for the submission of its observations on
                    the potential experts identified by the Court; and whereas the President of
                    the Court decided to extend that time‑limit to Friday 25 September 2020;

                    5




2 CIJ1194_Ord.indb 196                                                                             13/08/21 12:36

                    297 	                armed activities (order 12 X 20)

                       Whereas, by a letter dated 25 September 2020, Uganda presented its
                    observations on the potential experts identified by the Court, stating that
                    it objected to the selection of three of them on various grounds, in par-
                    ticular, alleged preconceived views as reflected in some of the prior publi-
                    cations of two of the potential experts and lack of competence on material
                    issues before the Court for two of them;

                       Whereas it is for the Court, in accordance with Article 67, paragraph 1,
                    of the Rules of Court to “lay[] down the procedure to be followed” after
                    deciding to arrange for an expert opinion pursuant to Article 50 of its
                    Statute;
                       Whereas, when exercising its power under Article 50 of the Statute, the
                    Court enjoys some discretion in the designation and appointment of
                    experts called upon to assist it in the assessment of damage caused and
                    the reparation due in a case;
                       Whereas, in the present case, it is for the Court to ascertain the respec-
                    tive fields of expertise which it finds relevant to the task of providing
                    assistance in determining any reparations due, and, by extension, to satisfy
                    itself of the relevance of the professional qualifications of the individuals to
                    be appointed as experts;

                      Whereas the Court considers that Uganda has not shown that any of
                    the prior publications of the potential experts reveal the existence of pre-
                    conceived views on the subject-matter of the requested expert opinion;
                    whereas consequently Uganda has not demonstrated that the indepen-
                    dence of the proposed experts should be called into question; and whereas
                    the Court concludes that none of the experts has expressed any views in
                    their respective publications which would prevent them from examining,
                    with the independence and impartiality required, the documentation from
                    the case file and other publicly available information;
                      Whereas, in accordance with Article 67, paragraph 2, of the Rules, the
                    expert opinion will be communicated to the Parties, which shall be given
                    the opportunity of commenting upon it; and whereas the Parties will be
                    given the opportunity to put questions to the experts in the course of the
                    oral proceedings;
                      Whereas it will be for the Court to determine what weight, if any, to be
                    given to the assessments contained in the expert report;

                       Whereas it is therefore appropriate to appoint the experts, who may
                    inform the Registry, if need be, of any technical assistance which they
                    consider to be required for the performance of their task,
                         Appoints the following four experts:
                     Ms Debarati Guha-Sapir, of Belgian nationality, Professor of Public
                    Health at the University of Louvain (Belgium), Director of the Centre for

                    6




2 CIJ1194_Ord.indb 198                                                                                 13/08/21 12:36

                    298 	              armed activities (order 12 X 20)

                    Research on the Epidemiology of Disasters, Brussels (Belgium), member
                    of the Belgian Royal Academy of Medicine;
                      Mr. Michael Nest, of Australian nationality, Environmental Gover-
                    nance Adviser for the European Union’s Accountability, Rule of Law
                    and Anti-Corruption Programme in Ghana and former conflict minerals
                    analyst for United States Agency for International Development and
                    Deutsche Gesellschaft für Internationale Zusammenarbeit projects in the
                    Great Lakes Region of Africa;

                      Mr. Geoffrey Senogles, of British nationality, Partner at Senogles &
                    Co, Chartered Accountants, Nyon (Switzerland);
                      Mr. Henrik Urdal, of Norwegian nationality, Research Professor and
                    Director of the Peace Research Institute Oslo (Norway).

                       Done in English and French, the English text being authoritative, at
                    the Peace Palace, The Hague, this twelfth day of October, two thousand
                    and twenty, in three copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Government of the Democra-
                    tic Republic of the Congo and the Government of the Republic of
                    Uganda, respectively.

                                                       (Signed) Abdulqawi Ahmed Yusuf,
                                                                       President.
                                                            (Signed) Philippe Gautier,
                                                                         Registrar.




                    7




2 CIJ1194_Ord.indb 200                                                                            13/08/21 12:36

